Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-10 and newly added claims 11-13.  Claims 1-11 are newly rejected under 35 USC 103 as necessitated by amendment.  Claim 12 contains allowable subject matter, and claim 13 is allowed.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-008722.  Regarding claim 1, the reference teaches a method of producing a lithium-ion cell ([0011] of machine translation) comprising the steps of A) providing first (positive) and second (negative) electrodes (10) having electrochemically active coatings on respective current collectors ([0011] and [0012]); B) contacting the first and/or second electrochemically active coatings with an “auxiliary liquid” (an extraction solvent such as water, alcohol or acetone; see [0006], [0028], [0029]); C) winding the electrodes ([0017]) wherein (C) is carried out after (B), or alternatively (C) folding the electrodes (via rollers in outlet device 46 or wiping device 60; Figure 1) wherein (C) is carried out after (B); D) combining the first and second electrodes with a separator ([0017]), and E) supplying an electrolyte ([0017]).  Regarding claims 1 and 11, the method further comprises a step (F) of heating to remove the auxiliary liquid (extraction solvent) in a drying stage (80)/drying oven (81) which is carried out after the folding step (C) (Fig. 1, [0017]).  Regarding claim 2, step C) is carried out before step D) ([0017]).  Regarding claim 5, the auxiliary liquid (which can be water) has a boiling point less than 120C.  Regarding claim 6, the auxiliary liquid (which can be acetone) can be aprotic.  Regarding claim 8, the electrode(s) (10) are coherent in sheet form in a longitudinal direction (see Fig. 2).  Regarding claim 10, the electrochemically active coating(s) contain no plasticizer, at least initially, which is considered to meet the claim language (note that it is not completely clear as to whether some of the liquids used may constitute “plasticizers”; for example water is not generally considered to be a plasticizer).  
JP ‘722 does not expressly teach that the drying step (F) is carried out at between 30 and 120 C, as recited in claim 1.
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it would be obvious based on the boiling points of the extraction solvents (water [100C], acetone [56C], alcohol) that a drying temperature somewhere between 30 and 120 C would be effective to remove any remaining extraction solvent.  Accordingly, this limitation is not considered to distinguish over the reference.  
The reference further does not expressly teach the liquid volume fraction as recited in claims 3 and 4, the thickness of the coating layer (claim 7), or the conveyance speed (claim 9).  
However, the claimed parameters can be manipulated by one skilled in the art.  Regarding the thickness of the coating layer being at least 75 microns, it is known that electrodes can be coated at a large thickness initially to provide structural integrity during manufacture and also to include as much active material as is possible in the given battery design.  Electrodes are typically subsequently calendered and densified, reducing the initial thickness thereof.  The initial thickness of the coated layer would be identified by a skilled artisan as a result effective variable for the reasons stated above.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Further, the speed of conveyance of the electrodes is a routine design choice that could be increased or decreased according to the needs of the artisan.  For example, for a higher throughput of wound batteries, the speed can be increased so as to be higher than 5 m/min, as claimed.  Accordingly, this range is not considered to distinguish over the reference. 
Regarding claims 3 and 4, which set limits of the volume fraction of auxiliary liquid as between 10 and 60%, this range would be within the skill of the art to employ in JP ‘722.  In the reference, the first auxiliary liquid (organic solvent) is extracted by a second auxiliary liquid (water etc), and the purpose of the extraction is to create a network (pore) structure in the polymer ([0017]) to allow for the electrolytic solution to be injected.  Thus, the volume fraction of liquid in the electrode can be considered to be tantamount to a porosity since the liquid is eventually removed.  Typical porosities in electrodes in lithium ion cells range from 20-45% in order to control active material density, electronic conductivity and ionic conductivity, among other factors.  In other words a skilled person would recognize the porosity, and thus the liquid amount, as a result effective variable.  Thus, the claimed range of 10-60 % volume fraction liquid would be rendered obvious. 

Response to Arguments

Applicant’s arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Applicants state that JP ‘722 teaches that the solvent from the polymer solution is extracted in an extraction solution, and thus the solvent is not removed by heating as required by claim 1.  However, this does not take into account the other interpretation of JP ‘722 that the extraction solvent itself corresponds to the claimed “auxiliary liquid.”  As noted in the rejection above, the reference expressly teaches that the extraction solvent is removed by a heating/drying step.  Accordingly, Applicant’s argument is not persuasive. 


Allowable Subject Matter
Claim 13 is allowed.
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 13 recites that the auxiliary liquid is not removed prior to supplying the electrolyte in step (E’).  Initially it is noted that that “auxiliary liquid” is interpreted as something different from an electrolyte solution per se.  The latter comprises for example, a salt and a solvent, and the former may comprise just the solvent.  JP ‘722 applied above, teaches an auxiliary liquid (extraction solvent), but teaches that the liquid is removed prior to supplying the electrolyte.  In addition, there are other references of record (such as Andrieu 6364916, see the claims thereof) that teach contacting an organic liquid electrolyte with an electrode prior to final cell assembly, however, these references do not teach or suggest supplying an “auxiliary liquid” which is not removed, and then supplying an electrolyte as recited in claim 13. 
	Dependent claim 12 recites that step (F) is carried out during step (C) and/or step (D).   This limitation is not taught or fairly suggested by JP ‘722.  The reference teaches that the drying is carried out by discrete apparatus, and does not fairly suggest that the drying takes place during any folding or winding step (see in particular drying oven 81 which has a straight path, Figure 1). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 27, 2022